Order
We granted a ff10n forhea™g from the court ox appeals decision in Kankanton v. State, 342 P.3d 840 (Alaska App.2015). We have considered the record of the superior court proceedings and the briefs and arguments of cotinsel. We approve and adopt the reasoning of the court of appeals as set forth in that opinion.
We therefore AFFIRM the decision of the court of appeals. This matter is REMAND-Eh) to the superior court for further proceedings consistent with that opinion. r
Entered by direction of the court.
wiNFREE, Justice, not participating.'